DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 09/21/2020, is acknowledged.

3.  Claims 1-37 are pending and under examination in the instant application.

 4.  Applicant’s IDS, filed 12/18/2020 and 03/04/2022, is acknowledged. 

5.  It is noted that claims 35-36 are directed to the “use” of a antibody polypeptide.  "Use" claims are non-statutory under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki , 153 USPQ 678 (Bd. App. 1967) and  Clinical Products, Ltd  v.  Brenner,255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). See MPEP 2173.05(q).

Therefore, claims 35-36 have been withdrawn from consideration as being drawn to non-statutory subject matter.  If these claims are amended to recite statutory subject matter, the amended claims may be rejoined with the appropriate invention Group as set forth below or subjected to further restriction.

6. Claims 1-34 and 37 are under examination in the instant application.


7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
 
8.  Claims 1-34 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims encompass a genus of “antibody polypeptide comprising a heavy chain variable domain that specifically binds to LAG-3” comprising only VH-CDR1-3.

Claim 1 encompasses antibody polypeptides comprising a homologous sequence of at least 80% sequence identity of SE ID NO: 1, a homologous sequence of at least 75% sequence identity of SEQ ID NO: 33 (AIHWTSSVTDYADSVX1G), wherein X1 is K,Y, M, D or R, and a homologues sequence of at least 75% sequence identity of SEQ ID NO: 34 (TX2YYTHRGX3FDY), wherein X2 is H or W and X3 is S or P.

Claim 3 encompasses antibody polypeptides comprising a VHH comprising 1, 2 or 3 CDRs selected from SEQ ID NOS: 1-10. 

Claim 4 encompasses anti-LAG-3 antibody polypeptides comprising up to 20% sequence variation  in sequences of SEQ ID NOs: 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, yet retaining specific binding affinity to LAG-3.

Claim 17 encompasses a genus of anti-LAG-3 antibody polypeptides which competes for the same epitope with the antibody polypeptides claimed in claim 1. 

Claim 20 encompasses a genus of polynucleotide comprising a genus homologous sequences of nucleotide sequences  comprising up to 20% variation in SEQ ID NO: 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to LAG-3 at a KD value of no more than 5X10-9, 2X10-10, 2.5X10-12 M as measured by SPR and treating a disease or condition in a subject that would be benefit from modulation of LAG-3.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at [0046] FIGS. 1A and 1B show that the 9 affinity matured VHH antibody (camelid Abs) (W3396-R2-1 (SEQ ID NO: 15), W3396-R2-2 (SEQ ID NO:17), W3396-R2-3 (SEQ ID NO:19, W3396-R2-6 (SEQ ID NO: 21), W3396-R2-10 (SEQ ID NO: 23), W3396-R2-11 (SEQ ID NO: 25), W3396-R2-12 (SEQ ID NO: 27), W3396-R2-13(SEQ ID NO: 29) and W3396-R2-26H2 (SEQ ID NO: 31) show enhanced reactivity as compared with humanized parental VHH Ab (W3396-Z4), as measured by the IL-2 luciferase reporter gene assay (RGA).  The anti-LAG-3 VHH antibody W3396-parent (SEQ ID NO: 11), W3396-Z4 (SEQ ID NO: 13).

The specification at [0098] to [0110] shows the different affinity matured anti-LAG-3 VHH antibodies have different properties and different functional attributes. 

[0115] CDRs are known to be responsible for antigen binding, however, it has been found that not all of the 6 CDRs are indispensable or unchangeable. In other words, it is possible to replace or change or modify one or more CDRs in anti-LAG-3 single domain antibody W3396-parent, W3396-Z4, W3396-R2-1, W3396-R2-2, W3396-R2-3, W3396-R2-6, W3396-R2-10, W3396-R2-11, W3396-R2-12, W3396-R2-13, or W3396-R1-26H2, yet substantially retain the specific binding affinity to LAG-3.

[0248]    Each amino acid of three complementary-determining regions (CDR1, CDR2, and CDR3) of the parental VHH clone was individually mutated to other 20 amino acids using a site-directed mutagenesis method. 

Epitope mapping results show that one characteristic of W339-BMK1/BMK7 like Ab binds to the W92 which belongs to the extra loop (G70-Y99), while W339-BMK8 like Ab binds to L134-P138 region. W3396-R2-2 belongs to W339-BMK8 like Ab, however, W3396-R2-2 binds to a unique epitope, i.e. V104, which is not found in the three tested benchmark antibodies.

Claim 1 encompasses up to 20% variation in SEQ ID NO: 1 (G1LTLSQYTMG10), up to 25% variation in SEQ ID NO: 33 (A1IHWTSSVTDYADSVXG17) and SEQ ID NO: 34 (T1XYYTHRGXFDY12).  Assuming the claims are limited to all 20 amino acid variation, the number of variation in the claim is CDR1 + CDR2 +CDR3 is  220 + 420 + 420 = 1048576 + 1099511600000 + 1099511600000= 2,200,000,000,000 variants. 

Claim 19 encompasses a genus of polynucleotides encoding the antibody polypeptide variants of Claim 1.

Claim 20 encompasses a genus of polynucleotide comprising up to 20% modification in in the FW of the VHH nucleic acid sequences of SEQ ID NO: 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32 including .

The specification provides 9 affinity matured VHH antibody (camelid Abs) out of 2,200,000,000,000 variants (W3396-R2-1 (SEQ ID NO: 15), W3396-R2-2 (SEQ ID NO:17), W3396-R2-3 (SEQ ID NO:19, W3396-R2-6 (SEQ ID NO: 21), W3396-R2-10 (SEQ ID NO: 23), W3396-R2-11 (SEQ ID NO: 25), W3396-R2-12 (SEQ ID NO: 27), W3396-R2-13(SEQ ID NO: 29) and W3396-R2-26H2 (SEQ ID NO: 31) show enhanced reactivity as compared with humanized parental VHH Ab (W3396-Z4) (SEQ ID NO: 13)., as measured by the IL-2 luciferase reporter gene assay (RGA).  The anti-LAG-3 VHH antibody W3396-parent (SEQ ID NO: 11). The instant application encompasses (but does not exemplify) fragments and CDRs modification up to 20% and 25%(deletion/addition/substitution) to the claimed HCDR1-3 of SEQ ID NOs: 1, 33 and 34.  There is no teaching identifying what amino acids can be varied within the VHH-CDR1-3 and still retain antibody or fragments capable of binding LAG-3.   Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The prior art discloses that 3 CDRs as being essential structure of VHH antibody's binding site, and thus when intact, would provide enough structure to define the antibody's binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 3CDR's) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VHH CDRs regions of the disclosed antibody and the retention of a specific binding antibody that binds the LAG-3 to satisfy the WD requirement for the claims.

The specification only discloses 9 anti-LAG-3 VHH antibodies, within the claimed genus of 2,200,000,000,000 variants including variation in the CDRs.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

Claim 3 encompasses antibody polypeptides comprising a VHH comprising less than the required three (3) CDRs, VHH-CDR1-3. 

With respect to the recitation a VHH antibody which does not comprise all 3 CDRs of the VHH antibody, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.

Neither the specification, nor the prior art provides any examples to support the premise of a single CDR of VHH-CDR1, VHH-CDR2 or VHH-CDR3 of different antibodies would result in antigen binding.  The prior art does not support a definition of an antibody structure by a single CDR of VHH sequence and result in functional anti-LAG-3 VHH antibody.  The specification fails to show that all VHH-CDR1, VHH-CDR2, VHH-CDR3 of the anti-LAG-3 VHH antibodies, W3396 are equivalent in providing binding to the LAG-3 and only one of the CDRs is required and the other CDRs are not required for LAG-3 binding..  

Claim 4 encompasses up to 20% variation in the framework of VHH of SEQ ID NOs: 11, 13, 15, 17, 19, 21, 23, 25, 27, 29 and 31. Each sequence is 121 amino acid long minus the 39 CDR1-3 that is each sequence comprises up to 1620 = 1,200,000,000,000,000,000,000,000 variants including the VHH- framework plus the VH-CDR1-3 variation of 2,200,000,000,000.

The specification discloses humanizing the W3396-parent (SEQ ID NO: 11), to humanized antibody W3396-Z4 (SEQ ID NO:13), which has 95% sequence identity to SEQ ID NO: 13 while the claims recite up to 20% sequence identify, i.e., 1620 = 1,200,000,000,000,000,000,000,000 modification. 

Qy          1 QVQLVESGGGLVQAGGSLRLSCAASGLTLSQYTMGWFRQAPGKERELVAAIHWTSSVTDY 60
              ||||||||||:|| ||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGVVQPGGSLRLSCAASGLTLSQYTMGWFRQAPGKERELVAAIHWTSSVTDY 60

Qy         61 ADSVKGRFTISRDDARNTGYLQMNSLKFEDTAVYYCAATHYYTHRGSFDYWGQGTQVTVS120
              ||||||||||||||::||||||||||: ||||||||||||||||||||||||||| ||||
Db         61 ADSVKGRFTISRDDSKNTGYLQMNSLRAEDTAVYYCAATHYYTHRGSFDYWGQGTLVTVS120

Qy        121 S 121
              |
Db        121 S 121

It is noted that the frameworks of SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31 are 100 identical.

The specification provide one single species, i.e., humanized W3396-Z4 (SEQ ID NO: 13) while claiming 1,200,000,000,000,000,000,000,000 modification.  The instant specification described only one type of structurally similar antibodies rather than antibodies representative of the full scope of the genus.

Claim 17 encompasses a genus of anti-LAG-3 antibody polypeptides which competes for the same epitope with the antibody polypeptides claimed in claim 1. 

Claim 17 requires "an antibody polypeptide, which competes for the same epitope with the antibody polypeptide” recited in claim 1.  While the amino acid sequence of LAG-3 was known, immunizing an animal with LAG-3 will generate antibodies directed to a number of different epitopes within the amino acid residues at positions 1-503-amino acid LAG-3 and not necessarily to the same epitope which is bound by the claimed antibody.  The knowledge of the amino acid sequence of LAG-3, by itself, did not put Applicants in possession of antibodies that compete for binding with claimed anti-LAG-3 antibodies.

Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

This case is thus similar to Centocor Ortho Biotech, Inc. v. Abbott Laboratories, 636 F.3d 1341 (Fed. Cir. 2011). In Centocor, patentee claimed an antibody or antibody fragment that competitively inhibits binding of A2 (a mouse antibody) and that binds an epitope of TNF-α with a specified affinity. 636 F.3d at 1346. Both TNF-α protein and antibodies to that protein were known in the literature. Id. at 1352. Patentee argued that the patent at issue satisfied the written description for the claimed antibodies because it "not only describes the antibodies by their binding affinity for TNF-α, but further describes the antibodies by specifying that they competitively inhibit binding of the A2 mouse antibody to TNF-α." Id. At 1349. The Federal Circuit rejected this argument, finding that "[a]t bottom, the asserted claims constitute a wish list of properties that a fully-human, therapeutic TNF-α antibody should have: high affinity, neutralizing activity, and the ability to bind in the same place as the mouse A2 antibody." Id. At 1351. The court explained that "[t]he specification at best describes a plan for making fully-human antibodies and then identifying those that satisfy the claim limitations."

In finding that the specification at issue did not provide written description support for the claimed antibodies, the Centocor court recognized that the written description does not require examples or an actual reduction to practice, but clarified that "it does demand ... that one of skill in the art can 'visualize or recognize' the claimed antibodies based on the specification's disclosure." Id. at 1353. "In other words the specification must demonstrate constructive possession." Id; see also, AbbVie Deutschland GmbH & Co., KG., v. Janssen Biotech, Inc., 759 F.3d 1285, 1301 (Fed. Cir. 2014) (reiterating requirement for structure-function correlation in functionally defined claims and finding that the patents at issue do not meet the written description requirement because they "do not describe any common structural features of the claimed antibodies.").

Here, as in Centocor, Applicant seeks to ground written description support for a claimed antibody that competes with another antibody (here, the VHH W3396-R2 Abs, in Centocor, mouse A2 antibody) and in the description of a known antigen (here LAG-3, in Centocor, TNF-α). While the state of the art has progressed since the Federal Circuit's decision in Centocor, the basic problem remains that the description at issue must allow one of skill in the art to "visualize or recognize" the claimed antibodies. Here, the evidence of record does not support that the skilled artisan would have visualized or recognized the claimed antibodies based on the description provided. As in Centocor, the Specification provides only a plan for identifying the claimed antibodies.

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of anti-TIM-3 competing antibodies falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.   


Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

9.  Claims 24-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation. 

At issue the generic method of modulating (i.e., inhibiting and enhancing) LAG-3 activity in a LAG-3-expressing cell with  anti-LAG-3 VHH antibodies, W3396 Abs.   Applicant is claiming that with  anti-LAG-3 VHH antibodies, W3396 Abs can be the magic bullet against all disease and condition including LAG-3 related diseases or conditions such as cancers, autoimmune diseases and infectious diseases.

The influence of a scientific theory should depend on its empirical and demonstrable aspects and not its underlying logic. Yet such empirical and demonstrable aspects of the claimed method of treating each and every cancer, each and every autoimmune disease and each and every infectious disease is lacking in the specification. 

The specification does not teach how to extrapolate data obtained from in vivo pharmacokinetics (PK) study in mice to the development of effective in vivo subject including human therapeutic treatment, commensurate in scope with the claimed invention. Therefore, it is not clear that the skilled artisan could predict the efficacy of the anti-LAG-3 VHH antibodies, W3396 Abs exemplified in the specification. 

The specification lacks empirical data in using the claimed anti-LAG-3 VHH antibodies, W3396 Abs  in the treatment of each and every disease/condition including each and every cancer, autoimmune disease and infectious disease. The specification does not provide exemplification or animal model to treat a subject suffering from  glioblastoma, a hematologic neoplasm, metastatic melanoma, Burkitt's lymphoma (BL), multiple myeloma (MM), B chronic lymphocytic leukemia (B-CLL), B and T acute lymphocytic leukemia (ALL), T cell lymphoma (TCL), hairy cell leukemia (HCL), Hodgkin's Lymphoma (HL),melanoma, mesothelioma, Wilm's cancer, renal cancer, prostate cancer, breast cancer, colon cancer, colorectal cancer, lung cancer, bone cancer, pancreatic cancer, hepatic cell carcinoma, skin cancer, endometrial cancer, carcinoid 6Attorney Dkt. No. 069204-8002US01 cancer, cancer of the head or neck, cutaneous or intraocular malignant melanoma, uterine cancer, ovarian cancer, rectal cancer, cancer of the anal region, stomach cancer, testicular cancer, carcinoma of the fallopian tubes, carcinoma of the endometrium, carcinoma of the cervix, carcinoma of the vagina, carcinoma of the vulva, Hodgkin's Disease, non-Hodgkin's lymphoma (NHL), cancer of the esophagus, cancer of the small intestine, cancer of the endocrine system, cancer of the thyroid gland, cancer of the parathyroid gland, cancer of the adrenal gland, sarcoma of soft tissue, cancer of the urethra, cancer of the penis, chronic or acute leukemias including acute myeloid leukemia (AML), chronic myeloid leukemia (CML), acute lymphoblastic leukemia, chronic lymphocytic leukemia, solid tumors of childhood, lymphocytic lymphoma, cancer of the bladder, cancer of the kidney or ureter, carcinoma of the renal pelvis, neoplasm of the central nervous system (CNS), primary CNS lymphoma, tumor angiogenesis, spinal axis tumor, brain stem glioma, pituitary adenoma, Kaposi's sarcoma, Ewing's sarcoma, chondrosarcoma, meningioma, pituitary adenoma, vestibular schwannoma, a primitive neuroectodermal tumor, medulloblastoma, astrocytoma, anaplastic astrocytoma, oligodendroglioma, ependymoma, choroid plexus papilloma, polycythemia vera, thrombocythemia, idiopathic myelfibrosis, soft tissue sarcoma, epidermoid cancer, squamous cell cancer, environmentally induced cancer, cancer induced by asbestos, and a metastatic cancer HIV, Hepatitis (A, B, & C), human papilloma virus (HPV), lymphocytic choriomeningitis virus (LCMV) and simian immunodeficiency virus (SIV), Influenza, Herpes, Giardia, Malaria, Leishmania, Staphylococcus aureus, Pseudomonas aeruginosa, flaviviruses, echovirus, rhinovirus, coxsackie virus, coronavirus, respiratory syncytial virus, mumps virus, rotavirus, measles virus, rubella virus, parvovirus, vaccinia virus, HTLV virus, dengue virus, papillomavirus, molluscum virus, poliovirus, rabies virus, JC virus, arboviral encephalitis virus, 7Attorney Dkt. No. 069204-8002US01 chlamydia, rickettsial bacteria, mycobacteria, staphylococci, streptococci, pneumonococci, meningococci and gonococci, klebsiella, proteus, serratia, pseudomonas, legionella, diphtheria, salmonella, bacilli, cholera, tetanus, botulism, anthrax, plague, leptospirosis, Lyme disease bacteria, Entamoeba histolytica, Balantidium coli, Naegleriafowleri, Acanthamoeba sp., Giardia lambia, Cryptosporidium sp., Pneumocystis carinii, Plasmodium vivax, Babesia microti, Trypanosoma brucei, Trypanosoma cruzi, Leishmania donovani, Toxoplasma gondii, and Nippostrongylus brasiliensis, Alzheimer's disease, allergy, asthma, celiac disease, Crohn's disease, Grave's disease, inflammatory bowel disease (IBD), lupus, multiple sclerosis, Myasthenia Gravis, polymyalgia rheumatica, rheumatoid arthritis, type I diabetes, and vasculitis.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.

The invention is directed to the use of anti-LAG-3 VHH antibodies, W3396 Abs in the treatment of each and every disease or condition.   The specification does not provide empirical data to show the efficacy of the anti-LAG-3 VHH antibodies, W3396 Abs on any disease or condition. The influence of a scientific theory should depend on its empirical and demonstrable aspects and not its underlying logic. Yet such empirical and demonstrable aspects of the claimed methods with the anti-LAG-3 VHH antibodies, W3396 Abs are lacked in the instant specification. It is not clear that the skilled artisan could predict the efficacy of the anti-LAG-3 VHH antibodies, W3396 Abs, encompassed by the claims. The specification fails to provide empirical data to show that the claimed method would work in vivo.

The specification fails to provide a correlation between anti-LAG-3 VHH antibodies, W3396 Abs and treatment of subjects suffering from any disease or condition including cancer, autoimmune disease, infectious disease or LAG-3 related disease or conditions.

However, given the relatively incomplete understanding in correlating between the safety, tolerability and PK of W3396-R2-2 VHH antibody and in vivo animal models to clinical treatment each and every LAG-3 related disease or condition including cancer, autoimmune disease or infectious disease, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08.

In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. One cannot extrapolate the teachings of the specification to the scope of the claims because the intended use of the claims are drawn to the treatment of each and every disease and disorder including cancers and autoimmune disease or infectious disease using the anti-LAG-3 VHH antibodies, W3396 Abs. No working empirical data demonstrating that the anti-LAG-3 VHH antibodies, W3396 Abs would be use for the intended claimed treatments. The specification lacks empirical data on the in vivo efficacy of the anti-LAG-3 VHH antibodies, W3396 Abs on subjects including human. The experiments in the specification never successfully used the anti-LAG-3 VHH antibodies, W3396 Abs to treat any disease or condition including any cancer, any autoimmune disease and any infectious disease.

The lack of any working examples is exacerbated because the invention is in a highly unpredictable art-LAG-3 related diseases or conditions - and while the level of skill of in the art may be high, the state of the prior art is that it is in fact unknown and untested what are the underlying molecule and physiologic bases of the therapeutic effects of the anti-LAG-3 VHH antibody W3396 in the LAG-3 related diseases or disorders with anti-LAG-3 VHH antibody W3396.

If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied.

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans. See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.



10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.  Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015116539.

The `539 publication teaches an anti-LAG-3 BMS-986016 fully human monoclonal antibody which would compete with claimed antibodies in the absence of evidence to the contrary (see page 21, Example 1).

The reference teachings anticipate the claimed in invention. 



12.  Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180200378.

The `378 publication teaches LAG-3 inhibitors include BMS-986016 and REGN3767. BMS-986016 (Bristol-Myers Squibb), an anti-LAG-3 antibody, is being studied in glioblastoma and gliosarcoma (NCT02658981). REGN3767 (Regeneron), is also an anti-LAG-3 antibody, and is being studied in malignancies (NCT03005782) [0260] which would compete with claimed antibodies in the absence of evidence to the contrary.

The reference teachings anticipate the claimed in invention. 

 
13.  No claim is allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 26, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644